Citation Nr: 1217552	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant (claimant) served in the Louisiana Army National Guard from December 1980 to December 1986, and had a period of active duty for training from May 1982 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  In June 2011, the Board remanded the claim to ascertain whether the appellant had any Federalized active military service.

The appeals are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

As was noted in the Introduction, this claim was previously before the Board in June 2011 when it was remanded to determine whether the appellant had any Federalized active military service.  The Board explained that although it was the appellant's assertion that he had bilateral hearing loss and tinnitus as a result of his exposure to noise trauma while serving in the Louisiana Army National Guard, the threshold issue that needed to be addressed first was whether (and to what extent) his service in the Louisiana Army National Guard was qualifying service for VA benefits.  See 38 U.S.C.A. §§ 101(24); 1110, 1131, 1521; 38 C.F.R. § 3.6(a).  The Board observed that there was conflicting evidence in the record as to whether he had any such service, and remanded the claim for additional development.  

On remand, the appellant's service personnel records were obtained and associated with the record; they show that from May 31, 1982 to July 29, 1982, he was called to Federal active duty for training by the Secretary of the Army.  This information serves to establish that the appellant is eligible for VA benefits based that period of on his service in the Louisiana Army National Guard.  However, to establish service connection for his bilateral hearing loss and tinnitus based on such service, it must be shown that such disabilities were incurred or aggravated during the period he was called to Federal active duty for training, i.e., from May 31, 1982 to July 29, 1982.

The appellant was afforded a VA audiological evaluation in December 2009 to determine the nature and likely etiology of his claimed disabilities.  After a careful review of the report from that examination as well as the other pertinent evidence of record, the Board is of the opinion that further development is needed before it may decide the claim.  

Specifically, regarding right ear hearing loss, a governing regulation provides that in order for impaired hearing to be considered a disability by VA standards, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz, must be 40 decibels or greater; or, at least three thresholds in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz must be 26 decibels or greater.  A hearing loss disability by VA standards may also be established if it is shown that speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, the report from the December 2009 VA audiological evaluation does not show that the appellant has a hearing loss disability by VA standards.  However, also of record is the report of private audiometry in October 2009, when puretone thresholds were reported as:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
75
80

While speech recognition scores were not reported, the puretone threshold findings from this examination reflect a right ear hearing loss disability by VA standards; and, indeed, severe right ear sensorineural hearing loss was diagnosed based on this audiometry.  See October 2009 private treatment record.  However, as was noted above, the December 2009 VA audiological evaluation (only three months after the private audiometry) found that the appellant had borderline normal right ear hearing.  See December 2009 VA audiological evaluation report.  In light of the marked discrepancy between the findings on October 2009 private audiometry and those on December 2009 VA audiological evaluation, the Board finds that another audiological evaluation to resolve the conflict is necessary.

As for the appellant's left ear hearing loss, service treatment records (STRs) show that audiometry on his July 1980 enlistment examination for the Louisiana Army National Guard revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Left Ear
25
5
5
0
55
60

He was examined again in February 1982 when audiometry revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Left Ear
15
15
10
10
40
55

On June 1986 service separation examination, puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Left Ear
5
10
5
n/a
60
n/a

The findings from the appellant's STRs, and in particular his July 1980 enlistment examination, suggest that he had a preexisting left ear hearing loss disability at the time of his enlistment in the Louisiana Army National Guard.  However, on December 2009 VA audiological evaluation, the examiner noted that the improvement in hearing from the appellant's enlistment examination to the February 1982 audiometric evaluations suggested that the "original test was not performed in a quiet enough room since the low frequencies changed the most."  This observation implies that the July 1980 audiometric evaluation may not have been conducted properly, and therefore the findings then reported were inaccurate.  

However, the question of whether the appellant had a left ear hearing loss disability at the time of his Federal active duty for training period is pertinent to the matter at hand because, according to governing regulations, a preexisting injury or disease will only be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); cf. Paulson v. Brown, 7 Vet. App. 466, 470-471 (the presumption of aggravation did not apply in the case of a claimant with only active duty for training and no service-connected disabilities).  Because a finding that the appellant had a left ear hearing disability prior to his Federalized period of service would determine the legal standard used to evaluate his claim, clarification of this matter is necessary.

Finally, regarding tinnitus, the Board notes that on December 2009 VA audiological evaluation, it was the examiner's opinion that, "One could only speculate that the [appellant's] reported tinnitus was a result of military loud noise exposure."  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) held that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  As the examiner did not explain the basis for her opinion, another examination to secure a medical opinion in this matter is necessary.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the appellant to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss disability and/or tinnitus, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such private treatment or evaluation.  The RO should obtain copies of complete records of any such treatment and evaluation from all sources identified.

2. 	The RO should then arrange for the appellant to be examined by an audiologist (to include audiometric studies) to determine the nature and likely etiology of his claimed disabilities, i.e., bilateral hearing loss and tinnitus.  The examiner should obtain a complete, pertinent history from the appellant and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his STRs, lay statements of record, and the medical opinions already of record.  Based on a review of the record and examination of the appellant, the examiner should respond to the questions below.

Regarding the appellant's claim of service connection for a right ear hearing loss disability:

(a) Does the record support a finding that, at some point during the pendency of his appeal, the appellant has had a hearing loss disability by VA standards in the right ear?  

The explanation of rationale for the response to this question should, to the extent possible, reconcile the audiometry findings on the current examination with those (each) from the last VA examination (in December 2009) and from the private audiometry (in October 2009), explaining all discrepancies found.  

(b) If it is determined that the appellant has (or during the pendency of his claim/appeal has had) a right ear hearing loss disability by VA standards, the examiner should opine as to whether such was at least as likely as not (50 percent or better probability) incurred during his Federal active duty for training period from May 1982 to July 1982.  For the purpose of this opinion, it should be assumed that the appellant was exposed to military training noise trauma in service.

Regarding left ear hearing loss:

(a) Does the record support a finding that the appellant had a left ear hearing loss disability prior to his Federal active duty for training period from May 1982 to July 1982?  

The explanation of rationale for the response to this question should specifically discuss the December 2009 VA examiner's observation that the July 1980 audiometric evaluation may not have been conducted in a quiet enough room (expressing agreement or disagreement with this observation, and explaining in full the rationale for such agreement/disagreement).

(b) If it is found that the appellant had a left ear hearing loss disability at the time of his Federalized active duty for training period from May 1982 to July 1982, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that such disability was aggravated by (increased in severity during/due to his Federalized active duty for training.

(c) If it is found that the appellant did not have a left ear hearing loss disability at the time of his Federal active duty for training period from May 1982 to July 1982, the examiner should opine as to whether his current left ear hearing loss disability was at least as likely as not (50 percent or better probability) incurred during his Federal active duty for training period.  For the purpose of this opinion, it should be assumed that the appellant was exposed to military training noise trauma in service.

Regarding service connection for tinnitus:

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the appellant's tinnitus was incurred during his Federal active duty for training period from May 1982 to July 1982.  For the purpose of this opinion, exposure to military training noise trauma in service should be assumed.

The examiner should explain the rationale for all opinions given and comment on the opinions already in the record.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and (to comply with governing legal guidelines) the examiner must explain why the opinion sought cannot be offered without resort to speculation.

3. 	The RO must ensure that all development requested above is complete, and then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

